IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-51158
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAVIER ENRIQUE CASAS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-93-CR-71-7
                       --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges

PER CURIAM:*

     Javier Enrique Casas appeals the district court’s sentence

following the revocation of his supervised release.      Casas argues

that the district court erred in sentencing him above the range

recommended by U.S.S.G. § 7B1.4, p.s.

     The district court did not so err.       The sentence imposed was

lawful and not plainly unreasonable.     See United States v.

Mathena, 23 F.3d 87, 89 (5th Cir. 1994).

     AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.